DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the data carrier could be transitory and non-tangible. The claim should recite that the data carrier is –non-transitory and tangible--.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?  regarding claim(s) 28 and 29, the claim(s) do not satisfy the STEP 1 requirement of the 2019 PEG because they are directed toward a data carrier and are not limited to non-transitory embodiments.  Claim(s) encompassing transitory embodiments of machine readable medium, such as applicant’s claimed data carriers have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to at least one non-transitory embodiment 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim s 1, 2, 15, 21, 24 and 27-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibe 5892437 in view of Steer 10618507

Scheibe discloses (column 3, line 35 - column 6, line 59; claims 1,2; column 8, line
26 - column 12, line 3; figures 3,4):

a method of vehicle brake performance management, comprising:
performing a vehicle brake test in order to output a measure of brake
performance under one or more test condition (figure 4, items and column 9,
lines 13-50) ;

generating using said measure of brake performance a value of current
vehicle brake effectiveness for a predetermined usage condition;

applying a mathematical model to said value of current vehicle brake
effectiveness so as to predict a decline in braking effectiveness with vehicle
usage (column 9, lines 44-50 and column 11, lines 39-52);
determining via said mathematical model a point at which said predicted
decline crosses a threshold value of vehicle brake effectiveness; and
outputting an indication of the extent of vehicle usage corresponding to said
crossing point (column 11, lines 47-52). The device lacks the exact disclosure of a roller brake testing system. The patent to Steer discloses in column 1 lines 34-65 a roller brake testing system that is used to determine the state of the vehicle brakes. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Scheibe with a roller brake tester as taught by Steer in order to set up the base line data and begin tacking the brake performance.
Claims 3, 7-8, 10, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                         PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/               Primary Examiner, Art Unit 3661